Case 20-41308       Doc 239    Filed 04/06/20 Entered 04/06/20 15:32:54          Main Document
                                           Pg 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Chapter 11
                                                )
 FORESIGHT ENERGY LP, et al.,                   )   Case No. 20-41308-659
                                                )
                                                )   (Jointly Administered)
                                                )
                                                )   Hearing Date: April 8, 2020
                                                )   Hearing Time: 11:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North

                              AGENDA OF MATTERS
                      SCHEDULED FOR HEARING ON APRIL 8, 2020

 Time of Hearing:      11:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 PLEASE BE ADVISED THAT this hearing will be conducted telephonically through Court
 Solutions, which may be accessed at https://www.court-solutions.com/. If you are unable to
 access the conference call via the link above, please promptly contact Mr. John Howley at
 John_Howley@moeb.uscourts.gov prior to the hearing.

 I.       Matters Going Forward

             1.     “Cash Collateral & DIP Financing Motion” – Debtors’ Motion for Entry of
                    Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain Post-
                    Petition Financing, (B) Grant Senior Secured Priming Liens and Superpriority
                    Administrative Expense Claims, and (C) Utilize Cash Collateral; and (II)
                    Granting Adequate Protection to the Prepetition Secured Parties; (III)
                    Modifying the Automatic Stay; (IV) Scheduling Final Hearing; and (V)
                    Granting Related Relief [Docket No. 29]

                    Status: The hearing on this matter is going forward on an uncontested basis.

                    Response Deadline: March 30, 2020

                    Related Documents:

                    Interim Order (I) Authorizing the Debtors to (A) Obtain Post-Petition
                    Financing, (B) Grant Senior Secured Priming Liens and Superpriority
                    Administrative Expense Claims, and (C) Utilize Cash Collateral; and (II)
                    Granting Adequate Protection to the Prepetition Secured Parties; (III)
                    Modifying the Automatic Stay; (IV) Scheduling Final Hearing; and (V)
Case 20-41308   Doc 239    Filed 04/06/20 Entered 04/06/20 15:32:54          Main Document
                                       Pg 2 of 4


                Granting Related Relief [Docket No. 74]

                Notice of Adjournment [Docket No 225]

                Responses Received:

                Limited Objection to Entry of Final Order (I) Authorizing the Debtors to (A)
                Obtain Post-Petition Financing, (B) Grant Senior Secured Priming Liens and
                Superpriority Administrative Expense Claims, and (C) Utilize Cash
                Collateral; (II) Granting Adequate Protection to the Prepetition Secured
                Parties; (III) Modifying the Automatic Stay; (IV) Scheduling Final Hearing;
                and (V) Granting Related Relief [Docket No. 199]

         2.     “Coal Sale Contracts Motion” – Debtors’ Motion for Entry of Interim and
                Final Orders (A) Authorizing the Debtors to (I) Perform Under Existing Coal
                Sale Contracts in the Ordinary Course of Business and (II) Enter Into and
                Perform Under New Coal Sale Contracts in the Ordinary Course of Business
                and (B) Granting Related Relief [Docket No. 8]

                Status: The hearing on this matter is going forward on an uncontested basis.

                Response Deadline: March 30, 2020

                Related Documents:

                Interim Order (A) Authorizing the Debtors to (I) Perform Under Existing Coal
                Sale Contracts in the Ordinary Course of Business and (II) Enter Into and
                Perform Under New Coal Sale Contracts in the Ordinary Course of Business
                and (B) Granting Related Relief [Docket No. 117]

                Notice of Adjournment [Docket No 225]

                Responses Received: None to date.

         3.     “Motion to Expedite” – Debtors’ Motion for Entry of an Order (I)
                Scheduling an Expedited Hearing; (II) Approving the Form and Manner of
                Notice Thereof, and (III) Granting Related Relief [Docket No. [To be filed]]

                Status: The hearing on this matter is going forward on an uncontested basis.

                Response Deadline: April 8, 2020

                Related Documents: N/A

                Responses Received: None to date.

         4.     “Debtors’ Motion to Approve Javelin Agreement” – Debtors’ Motion for
                an Order (A) Approving Agreement Between Debtors and Javelin Global
                Commodities (UK) LTD. and (B) Granting Related Relief [Docket No. [To be
                                         2
Case 20-41308   Doc 239    Filed 04/06/20 Entered 04/06/20 15:32:54          Main Document
                                       Pg 3 of 4


                filed]]

                Status: The hearing on this matter is going forward on an uncontested basis.

                Response Deadline: April 8, 2020

                Related Documents: N/A

                Responses Received: None to date.

          5.    “Rejection of Leases Motion” – Debtors Motion for Entry of an Order
                Pursuant to Sections 105(a) and 365 of the Bankruptcy Code and Bankruptcy
                Rule 6004 Authorizing the Rejection of Certain Executory Contracts Nunc
                Pro Tunc to the Petition Date [Docket No. 63]

                Status: The hearing on this matter is going forward on an uncontested basis.

                Response Deadline: March 30, 2020

                Related Documents:

                Notice of Withdrawal of Debtors’ Motion to Reject Executory Contract
                between Debtor Macoupin Energy LLC and The Mt. Olive and Staunton Coal
                Company Trust [Docket No. 217]

                Notice of Adjournment [Docket No 225]

                Responses Received:

                Response to Debtors’ Motion for an Order Pursuant to Sections 105(a) and
                365 of the Bankruptcy Code and Bankruptcy Rule 6004 Authorizing the
                Rejection of Certain Executory Contracts Nunc Pro Tunc to the Petition Date
                [Docket No. 190]

         6      “Bar Date Motion” – Debtors’ Motion for Entry of an Order Establishing Bar
                Dates for filing Proofs of Claim and Approving Form and Manner of Notice
                Thereof [Docket No. 30]

                Status: The hearing on this matter is going forward on an uncontested basis.

                Response Deadline: March 30, 2020

                Related Documents: N/A

                Responses Received: None to date.




                                            3
Case 20-41308      Doc 239      Filed 04/06/20 Entered 04/06/20 15:32:54       Main Document
                                            Pg 4 of 4


 Dated:   April 6, 2020
          St. Louis, Missouri
                                   ARMSTRONG TEASDALE LLP

                                    /s/ Richard W. Engel, Jr.
                                   Richard W. Engel, Jr. (MO 34641)
                                   John G. Willard (MO 67049)
                                   Kathryn R. Redmond (MO 72087)
                                   7700 Forsyth Boulevard, Suite 1800
                                   St. Louis, Missouri 63105
                                   Tel: (314) 621-5070
                                   Fax: (314) 621-5065
                                   Email: rengel@atllp.com
                                          jwillard@atllp.com
                                          kredmond@atllp.com

                                          - and -

                                   PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                   Paul M. Basta (admitted pro hac vice)
                                   Alice Belisle Eaton (admitted pro hac vice)
                                   Alexander N. Woolverton (admitted pro hac vice)
                                   1285 Avenue of the Americas
                                   New York, New York 10019
                                   Tel: (212) 373-3000
                                   Fax: (212) 757-3990
                                   Email: pbasta@paulweiss.com
                                          aeaton@paulweiss.com
                                          awoolverton@paulweiss.com

                                   Counsel to the Debtors and Debtors in Possession




                                               4
